Citation Nr: 0821012	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a major depressive disorder.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, granting service connection for major 
depressive disorder and anxiety disorder, at a disability 
rating of 30 percent.  


FINDING OF FACT

The veteran's major depressive disorder is manifested by 
"difficulty" in establishing effective social 
relationships; an "inability" to establish and maintain 
effective relationships has not been shown.  


CONCLUSION OF LAW

The criteria for 50 percent rating, but no more, for major 
depressive disorder and anxiety disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 
9434 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's disagreement with the October 
2005 rating decision, his claim arises from his disagreement 
with the initial disability evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private psychiatric treatment reports, 
as well as VA treatment records dating back to 1980.  In 
April 2005, he was afforded a formal VA examination.  VA has 
also obtained Social Security Administration records relating 
to his mental health.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Increased Disability Rating for Major Depressive Disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher disability rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including DC 
9434, at 38 C.F.R. § 4.130 provides the following ratings for 
psychiatric disabilities.  A 50 percent disability rating is 
characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and a difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is characterized by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 (noting and incorporating by reference VA's 
adoption of the DMS-IV for rating purposes).

In an October 2005 rating decision, the veteran was granted 
service connection for major depressive disorder and anxiety 
disorder.  The RO rated him as 30 percent disabled because of 
this disorder under DC 9434.  He contends that he is entitled 
to a disability rating in excess of 30 percent, however, due 
the fact that no medication seemed to help his depression and 
he felt depressed on a daily basis.  The Board finds the 
evidence supports an increased rating to 50 percent, but no 
more.  

In August 2004, VA diagnosed the veteran with depression, and 
prescribed Zoloft as a treatment.  He was not previously on 
medication to treat his depression.  In a September 2004 VA 
outpatient treatment note, he was diagnosed with anxiety, in 
addition to depression.  The Zoloft was noted to provide good 
control of the depression and anxiety.  

Additionally, in a September 2004 psychiatry consultation 
note, he reported not being able to be around other people, 
but the medication was "good," aside from side effects 
unrelated to his depression.  He reported irritability, 
decreased energy, and anhedonia (loss of pleasure in 
activities that used to be pleasurable), but denied suicidal 
or homicidal ideations, hallucinations, or difficulty 
sleeping.  

In November 2004, the veteran underwent a mental status 
examination with VA.  The examiner assigned a GAF score of 
65, which demonstrates mild symptoms of psychological and 
social impairment.  The examiner noted that he had anxiety 
and depression, but did not assign a formal DSM-IV Multiaxial 
Assessment Diagnosis.  Instead, he was diagnosed with an 
adjustment disorder with mixed emotions.  

The examiner described him as alert, oriented, and attentive.  
His speech was described as appropriate, as was his affect.  
The examiner also noted that he was goal directed with a good 
personal appearance, and he had no suicidal or homicidal 
ideations, hallucinations, or obsessive or compulsive 
tendencies.  

The veteran underwent a formal VA examination in April 2005, 
for the purpose of evaluating a mental disorder.  As a result 
of this examination, the VA examiner assigned a GAF score of 
50, which reflects serious symptoms of psychological and 
social impairment.  The examiner also determined that he met 
the DSM-IV criteria for Major Depressive Disorder at this 
time.  A diagnosis of anxiety disorder not otherwise 
specified was later assigned in an October 2005 addendum to 
the April 2005 VA examination, after the examiner had the 
opportunity to review the claims file.  

During the April 2005 VA examination, the veteran reported 
that he felt sad all the time, and withdrew himself from 
other people.  He said he slept a great deal, having a 
decrease in energy and a loss of interest in life.  He stated 
that the Zoloft was still helping some at this point.  Upon 
examination, the VA examiner noted that he was alert, 
oriented and goal directed.  His speech was described as 
normal, his mood as subdued, and his affect as restricted and 
irritable.  No impact on his thought process or behavior was 
found, however, and he was able to take care of his own daily 
needs and get along "OK" with his wife.  

The examiner noted that he had no suicidal or homicidal 
ideations, hallucinations or panic attacks.  The Board notes, 
however, that the same examiner also noted that he had a 
single suicidal ideation about three weeks prior to the April 
2005 VA examination, so this evidence is in conflict.  

A VA mental health progress note from December 2005 notes 
that the veteran was still complaining of anxiety and 
depression, and stated that Zoloft was no longer working to 
relieve his symptoms.  He said he still could not be around 
other people, and he mentioned he was irritable, had 
decreased energy, and anhedonia.  The examiner again noted no 
suicidal or homicidal ideations, no hallucinations, and no 
impact to judgment or insight.  

In a January 2006 mental health consultation note, the 
examiner reduced the veteran's diagnosis to chronic low grade 
depression.  Then, in May 2006, he reported to VA over the 
telephone that he was doing fine, only getting depressed from 
time to time.  He noted that he began walking more, and this 
was helping him to feel better.  The treating provider also 
noted that he denied suicidal or homicidal ideations, and 
hallucinations.  The next day, the treating provider noted in 
a mental health progress note that he reported socialization, 
and said that walking was a better treatment for his 
depression than medication.  The treating provider also noted 
that he was pleasant, smiling with a bright affect, had clear 
insight, and had a good appearance.  

In an October 2006 VA mental health progress note, the 
examiner again assigned a different diagnosis.  This time, a 
diagnosis of adjustment reaction with mixed emotions was 
assigned.  He still reported feeling depressed and anxious, 
and stated that he remained isolated from other people.  
However, upon examination, the examiner found him to be 
alert, oriented, pleasant, cooperative, normal and attentive.  
He again denied suicidal or homicidal ideations, and 
hallucinations.  

A VA mental health consultation note, also dated October 
2006, noted that the veteran was having depression, but had 
stopped taking medication to treat it.  He reported that he 
pretty much stays at home and sleeps, but also reported 
having okay energy and no fatigue.  The examiner then noted 
that the veteran's mood was mildly dysphoric, but not 
depressed.  The examiner also noted that no anxiety was seen 
during this consultation.  Finally, the examiner noted that 
he had "complaints of depression in setting of [service 
connection] for depression."  

The final VA medical evaluation of record is dated December 
2006.  During this evaluation, he noted that his mood had not 
changed, his energy was down, and his sleep was only 
"alright."  He still reported that he was withdrawn, 
preferring to stay at home, and not working.  The examiner 
noted that he denied suicidal ideations, panic attacks, or 
hallucinations.  Finally, the examiner noted that the results 
of his mental status examination were mild dysphoria, and he 
was calm and cooperative.  

The Board also recognizes that the record contains Social 
Security Administration (SSA) records, including a 2005 
determination that the veteran was disabled from employment.  
However, the SSA determination that he was unable to work 
does not control the VA disability rating.  The SSA 
considered his personality disorders, in addition to his 
depressive disorder and anxiety disorder, in determining he 
was completely disabled from employment.  

Additionally, a February 2005 SSA Disability Report notes 
high blood pressure to be one of his disabling conditions as 
well.  VA, however, has only granted service connection for 
depressive disorder and anxiety disorder.  As such, VA can 
only base its rating on these service-connected disorders; 
and not on a personality disorder or high blood pressure.  
Therefore, while the Board has found the SSA records to be 
influential in the decision making process, they are not 
controlling for VA disability rating purposes.  

The veteran is currently rated as 30 percent disabled under 
DC 9434 for his service-connected major depressive disorder 
and anxiety disorder as of August 2004.  The highest 
available disability rating under DC 9434 is a 50 percent 
rating.  

As mentioned above, this requires a showing of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech,  panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Board finds that based on the evidence of record, when 
affording the veteran the full benefit of the doubt, he is 
entitled to a disability rating of 50 percent for the entire 
time on appeal.  According to a survey prepared by the SSA, 
his previous employer discharged him from his job in August 
2004 because he was no longer able to work on a consistent 
basis.  He has also reported daily depression and difficulty 
in establishing social relationships.  

Further, the veteran has been assigned GAF scores ranging 
from 65 to 50, indicating potentially serious psychological, 
social, and employment impairments.  Finally, since at least 
August 2004, he has complained of a loss of pleasure in 
activities and decreased energy.  Based on this evidence, his 
disability more closely approximates a 50 percent disability 
rating.  

The Board finds, however, that the veteran is not entitled to 
a disability rating in excess of 50 percent at any time 
during the pendency of this claim.  The next higher 
disability rating of 70 percent  requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), and an inability to establish and maintain 
effective relationships.

VA medical examiners throughout the pendency of this claim 
have consistently found that there is no impairment of the 
veteran's judgment, insight, orientation or speech.  Further, 
he does not have a history of suicidal ideations.  He is also 
capable of taking care of himself and his daily routine, and 
his grooming is consistently described as normal.  He has 
also denied panic attacks throughout the pendency of this 
claim.  

Finally, the record indicates that he is still married to his 
wife and has relationships with his children, indicating an 
ability to maintain effective relationships.  The Board 
acknowledges that he has difficulty in establishing social 
relationships, but a 70 percent disability rating for major 
depressive disorder requires an inability, rather than just a 
difficulty, in establishing and maintaining such 
relationships.  

Finally, the Board notes that the evidence of record does 
appear to indicate that the veteran's depressive disorder and 
anxiety disorder have improved since 2006.  As of 2006, his 
diagnoses improved, ranging from chronic low grade depression 
to mild dysphoria.  The October 2006 VA examiner went as far 
as to say that he was no longer depressed, but dysphoric, 
demonstrating no signs of anxiety.  He also admitted in May 
2006 to feeling better since he quit his medication and took 
up walking in his free time.  

In sum, the Board finds that the veteran's over-all 
disability picture more nearly approximates that of a 50 
percent rating for the entire time on appeal.  The Board has 
considered whether staged ratings are appropriate but finds 
that this symptomatology has been fairly consistent.  
Therefore, staged ratings are not appropriate.

Additionally, the evidence does not reflect that the 
disability at issue necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2007) is not warranted. 


ORDER

An initial disability rating of 50 percent, but no more, for 
a major depressive disorder is granted, subject to the laws 
and regulations governing monetary benefits.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


